Name: Commission Regulation (EC) No 2002/94 of 3 August 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /14 Official Journal of the European Communities 4. 8 . 94 COMMISSION REGULATION (EC) No 2002/94 of 3 August 1994 determining the extent to which applications lodged in July 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted available, the remaining quantities are to be added to the quantities in respect of the first period, the quantities available for the two countries concerned for the second period running from 1 January to 30 June 1995 should accordingly be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1389/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the appli ­ cation of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the Community and Bulgaria and Romania ('), as amended by Regulation (EC) No 1 850/94 (2), and in particular Article 3 (4) thereof, Whereas Article 1 (1 ) of Regulation (EC) No 1389/94 fixes the quantity of fresh, chilled and frozen beef origina ­ ting in Bulgaria and Romania which may be imported under special conditions in respect of the period 1 July 1994 to 30 June 1995 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Whereas Article 1 (3) of Regulation (EC) No 1389/94 states that if for the year 3 (1 July 1994 to 30 June 1995) the quantities for which applications for import licences have been submitted for the first period specified in para ­ graph 2 of the Article are less than the quantities HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted for the full quanti ­ ties covered by applications submitted for the period 1 July to 31 December 1994 under the import arrange ­ ments referred to in Regulation (EC) No 1389/94. 2. The quantities available for the period referred to in Article 1 (2) of Regulation (EC) No 1389/94 running from 1 January to 30 June 1995 amount to :  187,2 tonnes for meat originating in Bulgaria,  1 060,0 tonnes for meat originating in Romania. Article 2 This Regulation shall enter into force on 8 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 152, 18 . 6. 1994, p. 16. 0 OJ No L 192, 28 . 7. 1994, p. 24.